Hill, J.
1. This is a temporary-alimony case. On the conclusion of the evidence the court “ ordered and adjudged that plaintiff recover of defendant as temporary alimony for herself and minor son $25.00 per *43month, beginning the first day of January and continuing until the final termination of the within case, or until the further order of the court. It is further ordered that plaintiff recover $50.00 as attorney’s fees. It is further ordered that the executors herein named be enjoined from paying the defendant’s distributive share of his father’s estate as prayed; it is further ordered that a receiver be refused.” To the above judgment “ plaintiff in error excepted and now excepts and assigns said ruling as error. Plaintiff in error says and contends that the judge erred, in that the evidence and law in said ease did not authorize the judge aforesaid to require him to pay any temporary alimony or counsel fees in said ease.” On the call of the ease in the Supreme Court the defendant in error made a motion to dismiss the bill of exceptions, on the ground that the above assignment of error is not a sufficient compliance with the statutory requirement that the alleged error must be plainly and distinctly pointed out. Held, that the motion to dismiss is without merit. Patterson v. Beck, 133 Ga. 701 (66 S. E. 911).
No. 3602.
July 20, 1923.
Griffith & Matthetvs, for plaintiff in error.
Boykin &■ Boykin, contra.
2. Under the pleadings and evidence the eourt did not err in awarding to the plaintiff, for the use of herself and minor son, the sum of $25 per month as temporary alimony, and $50 attorney’s fees.

Judgment affirmed.


All the Justices concur.